DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/541,784. Claims 1-12 are pending in this application and have been examined on the merits discussed below.
 
2.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority

3.	Application 16/541,784, filed 08/15/2019 claims foreign priority to 2018-159825, filed 08/29/2018.

Response to Amendment

4.	In the response filed October 13, 2021, Applicant amended claims 1-2, 4, 6-12, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claim 6 are hereby acknowledged. The amendment are sufficient to overcome the previously issued claim objection; accordingly this objection has been removed.

6.	Applicant's amendments to claims 1, 6, 8-10 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112; accordingly 

7.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed October 13, 2021, have been fully considered.

9.	Applicant submits that “the claims, as amended, are not directed to “certain methods of organizing human activity.” [Applicant’s Remarks, 10/13/2021, page 10]

The Examiner respectfully disagrees. With particular respect to the §101 rejection of claims 1-12, Applicant first argues with respect to Step 2A of the eligibility inquiry that “the claims, as amended, are not directed to “certain methods of organizing human activity.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “obtain records of annotation works for one5oneone unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers, the annotation works being carried out by two or more workers out of the multiple crowdsourcing workers for the one or more target objects included in the one unit of target data; calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining; determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; and 2distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers” recite an abstract idea that falls into” are reasonably understood as setting forth activities of managing personal behavior or relationships or interactions between people - including following rules or instructions. Under Prong One of Step 2A, input indicative of annotation works completed by multiple crowdsourcing workers is obtained and evaluated to determine a contribution level of each crowdsourcing worker and to further determine a payment amount for each of the workers. The worker information is received and analyzed for purposes which relate to worker payment and therefore the claim limitations fall within the certain methods of organizing human activity grouping.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., [page 6, lines 9-10]: “This configuration can encourage workers using crowdsourcing to quickly carry out works.”). 
As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including  obtaining, calculating, determining, storing, and distributing, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting a first storage device, a second storage device, and a third storage device, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within both the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. 
Furthermore, the amended claims plainly set forth or describe steps encompassing commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers as recited in exemplary claim 1, are reasonably understood as encompassing commercial interactions such as business relations which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. Therefore, the claims, under the broadest reasonable 

10.	Applicant submits that “the claims, as amended, do not involve a mental process.” [Applicant’s Remarks, 10/13/2021, page 11]

In response to Applicant’s argument that “the claims, as amended, do not involve a mental process,” it is noted that the Office Action did not indicate that the claims fell into the “mental process” abstract idea grouping set forth in the 2019 PEG. Accordingly, this argument is deemed moot.

11.	Applicant submits that “the claims, as amended, do involve a mathematical concept.” [Applicant’s Remarks, 10/13/2021, page 12]

In response to Applicant’s argument that “the claims, as amended, do involve a mathematical concept,” the Examiner respectfully disagrees. It is noted that the 101 rejection found the limitations in claim 1/11/12 to be directed to an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” based on the limitations “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works. Calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers requires mathematical analysis. It is clear from Applicant’s claims that the method involves mathematical concepts such as mathematical algorithms, mathematical relationships, and calculations. Therefore, this necessarily suggests that the method includes concepts related to “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Accordingly, the step “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works,” as recited in the claims, amount to an abstract idea by reciting mathematical relationships, formulas, or equations. The claims describe an abstract idea in the form of using mathematical relationships (See claim 1 limitations for calculating) to calculate a weighted value, wherein mathematical relationships/formulas have been recognized by courts as abstract ideas. See Alice Corp., 134 S. Ct. at 2355-56. See also, Mayo/Alice eligibility test is met because the §101 rejection clearly identifies at least on abstract idea that is set forth or described in the claims. Furthermore, this argument is found unpersuasive because the amended claims are unlike the claims at issue in Diehr. Here, unlike Diehr, the claims only recites an abstract idea corresponding to the grouping of “mathematical concepts,” and does not provide a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diamond v. Diehr. Therefore, Applicant’s argument under Step 2A Prong 1 is not persuasive because the claims have been shown to set forth or describe activities falling under the “Mathematical Concepts” abstract idea groupings set forth in the 2019 PEG. 

12.	Applicant submits that “While the claims, as demonstrated above, are not directed to an abstract idea, the claims, considering all of the claim elements both individually and in combination amount to significantly more than an abstract idea.” [Applicant’s Remarks, 10/13/2021, page 13]

The Examiner respectfully disagrees. When evaluated under Step 2B, the additional elements, as recited in exemplary claim 1, are a first storage device, a  network, a second storage device, and a third storage device for implementing the claimed method steps. However, it is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps, which does not add significantly more to the abstract idea (See, e.g., paragraph [0085] of Applicant’s Specification: “Contribution level determination apparatus 10 includes record obtainer 101, contribution level calculator 102, weighting rule DB 103, and payment amount calculator 104. Contribution level determination apparatus 10 is implemented as a computer composed of, for example, a processor (a microprocessor), a memory, a sensor, and a communication interface.”). Accordingly, the first storage device, network, second storage device, and third storage device merely serve to link the abstract idea to a particular technological environment, the computer itself is not improved in any way, and the computer does not improve any other technology. Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
It is noted that to satisfy the "significantly more" aspect, Applicant would need to argue that the limitations are either 1) improving another technology, 2) improving the functioning of the computer itself, 3) applying the judicial exception with, or by use of, a particular machine, 4) effecting a transformation or reduction of a particular article to a different state or thing, 5) adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
In this case, the claims do not include limitations that meet the criteria listed above. Further, the Examiner points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The steps recited in a claim could be programmed to be performed on a variety of different computer platforms. While the claim limitations are implemented by a computer, the computer is nothing more than a general purpose computer  and the claims do not include improvements to another technology or technical field; nor do they include improvements to the functioning of the computer itself. The specification does not indicate that the all the procedures are implemented on a special purpose computer. Further, it is noted that the claim limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. The Examiner emphasizes that nowhere in Applicant’s 
It is not clear how the claimed limitations provide an actual improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 
Furthermore, Applicant provides no specific equation, code or algorithm to alter any computer technology to improve its processing performance, and the limitations recite no technological improvements. Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit”). Thus, no elements can be considered improvement to the generic computer technology or routine and conventional functions thereof that are relied on to implement the abstract idea, even in combination. Accordingly, this argument is found unpersuasive.

13.	Applicant submits that “the claims integrate any judicial exception into a practical application.” [Applicant’s Remarks, 10/13/2021, page 14]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the claims integrate any judicial exception into a practical application.” The additional elements in exemplary claim 1 are directed to: a first storage device, a  network, a second storage device, and a third storage device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data 
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage device, second storage device, third storage device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a payment distributed to at least one of the multiple crowdsourcing workers, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining a payment amount, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., a first storage device, a  network, a second storage device, and a third storage device), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

14.	Applicant submits that “Har-Noy fails to teach or suggest “obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers-through a network”, and “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule”, wherein “the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of 

	In response to Applicant’s argument that “Har-Noy fails to teach or suggest “obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers-through a network”, and “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule”, wherein “the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data” as recited by independent claim 1, as amended,” it is first noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, it is noted that Har-Noy was not asserted as disclosing “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule”, wherein “the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data.” Accordingly, this argument is deemed moot. 



In response to the Applicant’s argument that “Har-Noy also fails to teach or suggest “determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, “storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, and “distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers” as recited by independent claim 1, as amended,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 10/13/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/11/12 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates 

16.	Applicant submits that “Haas to overcome the deficiencies of Har-Noy. Haas also fails to teach or suggest “obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers-through a network”, and “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule”, wherein “the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data” as recited by independent claim 1, as amended.” [Applicant’s Remarks, 10/13/2021, page 18]

	In response to Applicant’s argument that “Haas also fails to teach or suggest “obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers-through a network”, and “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule”, wherein “the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data” as recited by independent claim 1, as amended,” 
it is first noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to 
	
17.	Applicant submits that “Haas also fails to teach or suggest “determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, “storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, and “distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers” as recited by independent claim 1, as amended.” [Applicant’s Remarks, 10/13/2021, page 18]

In response to the Applicant’s argument that “Haas also fails to teach or suggest “determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, “storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs”, and “distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers” as recited by independent claim 1, as amended,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed 

18.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Interpretation


19.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

20.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

20.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 11 limitations “a record obtainer,” “a calculator,” and “a payment calculator” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The specification appears to provide a clear/definite description of the structure for performing the claim functions of the “record obtainer,” “calculator,” and “payment amount calculator” in paragraph 0085 explaining “Contribution level determination apparatus 10 includes record obtainer 101, contribution level calculator 102, weighting rule DB 103, and payment amount calculator 104. Contribution level determination apparatus 10 is implemented as a computer composed of, for example, a .”; paragraph 0086 explaining “Record obtainer 101 obtains from annotation work data DB 203 records of annotation works that are operations for attaching annotations and that have been carried out with respect to one or more units of target data by multiple workers using crowdsourcing.”; paragraph 0089 explaining “Contribution level calculator 102 refers to the records obtained by record obtainer 101 and calculates work contribution levels for respective workers IDs indicating multiple workers in accordance with a predetermined weighting rule stored in weighting rule DB 103.  Contribution level calculator 102 calculates, with respect to individual one or more units of target data, a work contribution level for a worker ID representing a particular worker who has carried out an annotation work initially in the order of works to be a highly weighted level compared to work contribution levels for worker IDs representing workers who have carried out annotation works after the particular worker in the order of works.”; and paragraph 0128 describing “Contribution level determination apparatus 10A includes record obtainer 101A, contribution level calculator 102, weighting rule DB 103, payment amount calculator 104, and determiner 105. Contribution level determination apparatus 10A is implemented as a computer composed of, for example, a processor (a microprocessor), a memory, a sensor, and a communication interface.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

21.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


22.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

23.	Claim 1 was amended to recite “calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in  the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation the weighted value indicating the work contribution level is calculated” in this claim renders the claim scope as ambiguous. The usage of the phrase “is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works” makes it unclear as to what “for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works” refers to. Therefore, rendering the claim scope unascertainable. For examination purposes, the claim limitation is interpreted as scoring workers based on how quickly they completed tasks relative to other workers. Clarification is requested. Appropriate correction is required.

24.	Claim 6 recites “The contribution level determination method according to claim 2, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for the second worker ID representing the second worker in the order of the annotation works who carried out the annotation work than for a third worker ID representing a third worker in the order of the annotation works who carried out annotation works after the second worker.” The usage of the phrase “the weighted value indicating the work contribution level is calculated using a heavier weight for the second worker ID representing the second worker in the order of the annotation works who carried out the annotation work than for a third worker 

25.	Claim 10 recites “The contribution level determination method according to claim 8, wherein in the determining, in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed.” The language following the phrase “in a case in which a number of times a second annotation work” in this claim renders the claim scope as ambiguous. The usage of the phrase “in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed” makes it unclear as to what “wherein in the determining, in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed” refers to. Therefore, 

26.	All claims dependent from above rejected claims are also rejected due to dependency.


Claim Rejections - 35 USC § 101

27.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 1-12 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-12 are directed toward a contribution level determination information method, apparatus, and computer program product. Claims 1-12 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 11, and 12 instructing how to obtain records of annotation works for one5oneone unit of target data for which the annotation works have been completed, the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers, the annotation works being carried out by two or more workers out of the multiple crowdsourcing workers for the one or more target objects included in the one unit of target data; calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works; determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; and 2distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers recite and abstract idea corresponding to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). The claim limitations are directed to acquiring data (i.e., records of annotation works for one unit target data for which the annotation works have been completed, the annotation works
calculate a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, in accordance with a predetermined weighting rule stored in a second storage device, by referring to the records obtained in the obtaining, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID representing a first worker associated with a first work time in the order of the annotation works than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works recite an abstract idea that would be directed to the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  These steps describe mathematical calculations such as calculating work contribution levels for each of worker IDs representing 10a different one of the multiple workers, in accordance with a predetermined weighting rule. The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “organizing human activities” and “mathematical concepts.” Independent claims 11 and 12 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a first storage device,” “a  network,” “a second storage device,” and “a third storage device” [claim 1]; “an in-vehicle camera” and “a monitoring camera” [claim 3]; “a sensor” [claim 5]; “a record obtainer, coupled to a first storage device,” “a network,” “a calculator coupled to the record obtainer,” and “a second storage device,” Contribution level determination apparatus 10 includes record obtainer 101, contribution level calculator 102, weighting rule DB 103, and payment amount calculator 104. Contribution level determination apparatus 10 is implemented as a computer composed of, for example, a processor (a microprocessor), a memory, a sensor, and a communication interface.”). The claim is directed to an abstract idea.

Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to distribute a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “a first storage device,” “a  network,” “a second storage device,” and “a third storage device” [claim 1]; “an in-vehicle camera” and “a monitoring camera” [claim 3]; “a sensor” [claim 5]; “a record obtainer, coupled to a first storage device,” “a network,” “a calculator coupled to the record obtainer,” and “a second storage device,” “a payment amount calculator,” and “a server” [claim 11]; and “a first storage device,” “a network,” “a second storage device” and “a third storage device” [claim 12] these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, 
The step for obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an 
Claims 2-12 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-10 (i.e., wherein the one unit of target data denote one or more still images, and the annotation works include, for the one or more target objects pictured in the one or more still images: attaching a bounding box to the one or more target objects to surround the one or more target objects; and attaching a label representing the one or more target objects to the bounding box; wherein the one or more still images are captured by an in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location, and the one or more target objects include a person pictured in any of the one or more still images; wherein the one unit of target data denote one or more units of time series data, and the annotation works include: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data; and attaching one or more labels representing the one or more states to the one or more units of information of the time periods; wherein the one or more units of time series data denote one or more units of sensor data that relate to a vehicle and are obtained by a sensor together with multiple images captured by an in- vehicle camera installed in the vehicle, and the one or more states include at least one of driving conditions of the vehicle, driving locations of the vehicle, surrounding environments of the vehicle, and conditions of a road where the vehicle travels; wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for the second worker ID representing the second worker in the order of the annotation works who carried out the annotation work than for a third worker ID representing a third worker in the order of the annotation works who carried out annotation works after the second worker; further comprising: receiving a setting of a particular payment amount for one unit of target data; and calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving; further comprising: determining, for the unit of target data, whether the annotation works have been completed, wherein in the determining, when it is detected that annotation works in which a the work contribution level is smaller than a previous work contribution level in the order of the annotation works and annotation works have been carried out for the one unit of target data a predetermined number of times, a further annotation work for the one unit of target data is locked and it is determined that the annotation works for the one unit of target data have been completed; wherein in the determining, when it is detected that a second annotation work, which is an annotation work in which a work contribution level in the order of the annotation works is larger than a work contribution level in the order of the annotation works of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data, a notification is transmitted to suggest checking whether the second annotation work for the one unit of target data is improper; wherein in the determining, in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for a unit the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-10 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
30.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	Claims 1-3, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy et al., Pub. No.: US 2016/0314127 A1, [hereinafter Har-Noy], in view of Haas et al., Pub. No.: US 2017/0091697 A1, [hereinafter Haas], in further view of Vaya, Pub. No.: US 2014/0207870 A1, [hereinafter Vaya].

As per claim 1, Har-Noy teaches a contribution level determination method performed by a computer, comprising: obtaining, from a first storage device, records of annotation works for one unit of target data for which the annotation works have been completed (paragraph 0003, discussing that the invention is in the field of platforms for crowdsourcing image analysis activities; paragraph 0016, discussing a method for conducting crowdsourced search and locate operations, the method comprising the steps of: receiving connections to an application server coupled to a digital packet network from a plurality of crowdsourcing participants; navigating a first crowdsourcing participant to a specific geospatial location; sending an image corresponding to the geospatial location to the first crowdsourcing participant; receiving tagging data from the first crowdsourcing participant, the tagging data corresponding to a plurality of objects and locations identified by the first crowdsourcing participant; (e) retrieving, at a crowdrank server stored and operating on a network-attached computer, a plurality of tags made by participating users (i.e., records of annotation works for one unit of target data for which the annotation works have been completed are obtained); paragraph 0073, discussing that FIG. 9 is a diagram of an exemplary architecture for a platform for crowdsourced image analysis. According to the embodiment, crowdsourcing is accomplished by distributing image analysis tasks to various participant users), the annotation works representing annotations attached to one or more target objects by each of multiple crowdsourcing workers through a network (paragraph 0074, discussing that once a campaign is set up, it may be activated by the requesting entity, at which point participating users may "join" the campaign and thereupon start receiving image analysis tasks associated with the campaign to perform…; discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons and then labeling them (i.e., annotations attached to one or more target objects) from a list of possible target object types; paragraph 0082, discussing that a method to allow a plurality of users to participate in crowdsourced image analysis. According to the embodiment, a participating user may register with platform (thereby obtaining a user identifier), and once 

the annotation works being carried out by two or more workers out of the multiple crowdsourcing workers for the one or more target objects included in the one unit of target data (paragraph 0006, discsusing that each new task verifying the classification is routed to a crowd worker, and a completed task is received by the server. The server then calculates a crowd worker score for each of a plurality of crowd workers  (i.e., This shows that the annotation works being carried out by two or more workers out of the multiple crowdsourcing workers) based on each worker's quality scores according to the worker's review of the classifications on a worker user interface paragraph 0077, discussing that the CrowdRank algorithm may optionally take as input one or more sets of prior data, for instance regarding the quality of a specific set of participating users' (i.e., the set of participating users also suggests that the annotation works being carried out by two or more workers out of the multiple crowdsourcing workers) previous tagging work (i.e., records obtained); such prior data may be used to improve the time to convergence of the algorithm…For example, if a known-malicious user is given a prior reliability score that indicates that; paragraph 0030); 

calculating a weighted value indicating a work contribution levels for each of worker IDs representing a different one of the multiple crowdsourcing workers by referring to the records obtained in the obtaining (paragraph 0016, discussing a method for conducting crowdsourced search and locate operations, the method comprising the steps of: navigating a first crowdsourcing participant to a specific geospatial location possibly based upon the identification 

determining a payment amount for each of worker IDs (paragraph 0008, discussing that most crowdsourcing platforms to date rely on volunteers to perform the work, although some (such as Amazon's Mechanical Turk) are commercial in nature and pay for crowdsourced work. There have been two general approaches to managing crowdsourced work. In the first, a large, complex or repetitive task is broken up into many often very small subtasks, with each subtask being given to a single worker; as workers complete the subtasks, the results are rolled up and the overall task is completed at low cost [i.e., paying for crowdsourcing work suggests determining a payment amount]; paragraph 0041, discussing that the task is divided into many subtasks, each 

While Har-Noy teaches calculating a weighted value indicating a work contribution level for each of worker IDs representing a different one of the multiple crowdsourcing workers, it does not explicitly teach that the calculating is in accordance with a predetermined weighting rule stored in a second storage device, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works; determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers. Haas in the analogous art of crowdsourcing systems teaches these concepts. Haas teaches:

in accordance with a predetermined weighting rule stored in a second storage device (paragraph 0003, discussing that the invention generally relates to the field of crowd sourcing and specifically to identifying specific workers who will provide a most efficient review of crowd sourced 
the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works (paragraph 0036, discussing that the server may also determine the task speed and stores this data association with the task, in the database; paragraph 0038, discussing that as tasks are completed by each crowd worker, the server may calculate a score for the crowd worker for which the tasks were submitted, based on the quality and the speed with which the crowd worker 

determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs (paragraph 0004, discussing that the invention considers context-heavy data processing tasks that may require many hours of work, and refer to such tasks as macrotasks. Leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales; paragraph 0027, describes flexible compensation schemes; paragraph 0030, discussing that macrotasks also complicate the design of worker pay structures, because payments must vary with task complexity; paragraph 0097, discussing that DES (data entry specialists) are incentivized to complete their tasks at high quality as quickly as possible. Based on typical work speed of a DES, Reviewers receive a higher hourly wage [i.e., paying workers a higher hourly wage based on the task completion speed suggests determining a payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs]. The Manager role is also paid hourly, and earns the highest amount of all of the crowd workers.  As a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, 

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Har-Noy to include calculating in accordance with a predetermined weighting rule stored in a second storage device, the predetermined weighting rule corresponding to, based on a work time, an order of the annotation works carried out for the one or more target objects included in the one unit of target data, wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for a first worker ID than a weight for a second worker ID representing a second worker associated with a second, later work time in the order of annotation works who carried out annotation works after the first worker in the order of the annotation works, as taught by Haas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by applying weighting factors according to established criteria in order to give greater importance to certain data points and lessen the impact of other data points, thereby promoting reliable and accurate calculations. Furthermore, the combination may beneficially increase speed of business by evaluating the timeliness of the task performers.

While the Har-Noy-Haas combination teaches determining a payment amount for each of worker IDs, it does not explicitly teach storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs; and distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers. However, Vaya in the analogous art of crowdsourcing systems teaches these concepts. Vaya teaches:

storing, in a third storage device, the payment amount for each of worker IDs corresponding to the weighted value indicating the work contribution level for each of worker IDs (paragraph 0001: “The presently disclosed embodiments are related, in general, to a compensation technique for remote workers. More particularly, the presently disclosed embodiments are related to performance based compensation techniques for the remote workers.”; paragraph 0005: “the system includes a compensation module configured for compensating the shortlisted first set of remote workers based on the weight and a predefined scheme.”; paragraph 0028, discsusing that the crowd-sourcing server manages one or more remote workers participating at the crowd-sourcing platform…The crowd-sourcing server receives and analyzes the set of responses submitted by the one or more remote workers…In another embodiment, the crowd-sourcing server computes the compensation for the one or more remote workers; paragraph 0034, discussing that the program memory further includes a task generation module, a communication manager, an analysis module, a compensation module…; paragraph 0035, discsusing that the remote worker data includes reputation compensation data; paragraph 0048, discussing that the computing module assigns a weight to the responses received from the shortlisted set of remote workers; paragraph 0051, discsusing that the compensation module computes a compensation for the shortlisted set of remote workers. In an embodiment, the compensation module computes the compensation for the shortlisted set of remote workers based on a predefined scheme. The predefined scheme for compensating the remote workers is defined by the system administrator prior to the computation of the compensation; paragraph 0066, discsusing that a compensation for shortlisted set of remote workers is computed. In an and 

distributing, via the network, a payment corresponding to the payment amount in the third storage device to at least one of the multiple crowdsourcing workers (paragraph 0020: “A "compensation" refers to an instruction, a command, a message, or an action for rewarding one or more remote workers.”; paragraph 0023, discussing that the shortlisted set of remote workers is rewarded with compensation [i.e., This shows that the payment is distributed to at least one of the multiple crowdsourcing workers]. The compensation is computed on the basis of the performance parameter and total number of tasks completed by the shortlisted set of remote workers. Alternatively, the compensation can also be computed on the basis of the total number of the required tasks for which the response submitted by a remote worker is same as the selected output response. Further, the computation of compensation can also be based on the time taken by the remote workers to submit the set of tasks; paragraph 0051, discussing that if the compensation is in monetary form, then the compensation module signals a banking module external/internal to the crowd-sourcing server, for transferring the monetary reward to an account of the corresponding remote worker [i.e., distributing, via the network, a payment]; paragraph 0086).



As per claim 2, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 1. Har-Noy further teaches wherein the one unit of target data denote one or more still images (paragraph 0003, discussing that the invention is in the field of platforms for crowdsourcing image analysis activities; paragraph 0015, discussing that the application server: receives connections from crowdsourcing participants; navigates a first crowdsourcing participant to a specific geospatial location; sends an image corresponding to the geospatial location to the first crowdsourcing participant; receives tagging data from the first crowdsourcing participant, the tagging data corresponding to a plurality of objects and locations identified by the first crowdsourcing participant; paragraph 0067, discussing that images are delivered from database to participating users by application server 431 via web server 430, and 

the annotation works include, for the one or more target objects pictured in the one or more still images: attaching a bounding box to the one or more target objects to surround the one or more target objects (paragraph 0074, discussing that once a campaign is set up, it may be activated by the requesting entity, at which point participating users may "join" the campaign and thereupon start receiving image analysis tasks associated with the campaign to perform…; discussing that the crowdsourced campaign participants are presented with geospatial images of higher resolution and asked to identify target objects by circumscribing them in polygons (i.e., attaching  bounding box) and then labeling them from a list of possible target object types; paragraph 0082, discussing that a method to allow a plurality of users to participate in crowdsourced image analysis; paragraph 0091, discussing an example of the process where crowdsource participants label features found in a geospatial image, a graph depicting object type labeling of four geospatial images by three hypothetical crowdsource participants, labeled in the figure as "users" 1205, 1206, 1207); and 

attaching a label representing the one or more target objects to the bounding box (paragraph 0027, discussing that FIG. 10 shows two images corresponding to two geospatial locations that are tagged using a polygon to indicate the possible location of a building; paragraph 0047, discussing that "tags" are data points created by a participating user's "tagging" a specific point or polygon as corresponding to a specific target type. For instance, a participating user may place his cursor over a location on an image that was presented to him, and select "tank" in order 

As per claim 3, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Furthermore, Har-Noy teaches wherein the one or more still images are captured by an in-vehicle camera installed in a vehicle or a monitoring camera placed at a given location (paragraph 0044, discussing that image analysis refers to the analysis of images obtained from one or more image sensors; generally, a single analysis task focuses on a set of images of a single region of interest on the earth. Satellite and aerial imagery are common examples of imagery that are subjected to large scale image analysis. However, the invention described herein is not limited to common remote sensing image analysis problems associated with satellite and aerial imagery. For example, analysis of large image sets from traffic cameras (i.e., a monitoring camera placed at a given location) may be performed using techniques described), and 

the one or more target objects include a person pictured in any of the one or more still images (paragraph 0043, discussing that search and locate refers to a general class of problems wherein a set of images is searched for particular classes of targets. It is common that the set of images may be searched to find more than one class of targets (for example, to find all targets of 

As per claim 6, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Although not explicitly taught by Har-Noy, Haas teaches wherein in the calculating of the contribution level, for each of the one or more target objects included in the one unit of target data, the weighted value indicating the work contribution level is calculated using a heavier weight for the second worker ID representing the second worker in the order of the annotation works who carried out the annotation work than for a third worker ID representing a third worker in the order of the annotation works who carried out annotation works after the second worker (paragraph 0038, discussing that as tasks are completed by each crowd worker, the server may calculate a score for the crowd worker for which the tasks were submitted, based on the quality and the speed with which the crowd worker completed the task; paragraph 0040, discussing that the server's calculation of the speed element of each crowd worker's score may be a function of selecting the task speed data for all tasks associated with the task framework, and normalizing the highest task speed to 1, and the lowest task speed to 0. The server may then calculate each crowd worker's score relative to these normalized scores, possibly as a decimal representation of the average task speed for that crowd 

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward crowdsourcing. It would have been obvious to one of 

As per claim 8, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 1, Har-Noy further teaches further comprising: determining, for the one unit of target data, whether the annotation works have been completed (paragraph 0041, discussing that as each participant completes the subtasks assigned (or pulled), the resulting work is aggregated by the platform and a completed set of results for the overall task is provided to the original requesting entity; paragraph 0083, discussing that when editing is completed, a user may simply move on to make another tag, or may be provided with a positive confirmation means, such as a clickable "Tag" button, to indicate that a particular tag will no longer be edited, but a new tag may be placed in the current map segment; paragraph 0084, discussing that once a participating user is finished tagging objects in a specific map section, the user may navigate to another map section, and resume carrying out method 500. In step 507, when a user 

wherein in the determining, when it is detected that annotation works in which the work contribution level is smaller than a previous work contribution level in the order of the annotation works and annotation works have been carried out for the one unit of target data a predetermined number of times, a further annotation work for the one unit of target data is locked and it is determined that the annotation works for the one unit of target data have been completed (paragraph 0084, discussing that once a participating user is finished tagging objects in a specific map section, the user may navigate to another map section, and resume carrying out method 500. In step 507, when a user is finished, either because the user decides to complete their tagging session, or because a campaign setting is reached (for instance, a campaign might specify that no user should do more than ten map sections at a time), then in step 507 the user exits method 500; paragraph 0086, discussing that when editing is completed in step 1105, a user may simply move on to make another tag, or may be provided with a positive confirmation means, such as a clickable "Tag" button, to indicate that a particular tag will no longer be edited (i.e., a further annotation work for the one unit of target data is locked), but a new tag may be placed in the current map segment. In some embodiments, some or all users may not be shown agreement data, for example to encourage "open minded" tagging by suppressing feedback from other users' activities).

As per claim 10, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 8. Further, Har-Noy teaches wherein in the determining, in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed (paragraph 0041, discussing that as each participant completes the subtasks assigned (or pulled), the resulting work is aggregated by the platform and a completed set of results for the overall task is provided to the original requesting entity (i.e., in a case in which a number of times a second annotation work, which is an annotation work in which a work contribution level is larger than a work contribution level of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data is obtained, the number of times regarding the one unit of target data is reported when it is determined that the annotation works for the one unit of target data have been completed); paragraph 0083, discussing that when editing is completed, a user may simply move on to make another tag, or may be provided with a positive confirmation means, such as a clickable "Tag" button, to indicate that a particular tag will no longer be edited, but a new tag may be placed in the current map segment; paragraph 0084, discussing that once a participating user is finished tagging objects in a specific map section, the user may navigate to another map section, and resume carrying out method 500. In step 507, when a user is finished, either because the user decides to complete their tagging session, or because a campaign setting is reached (for instance, a campaign might specify that no user should do more than ten map sections at a time), then in step 507 the user exits method 500; paragraph 0086, discussing that when editing is completed in step 1105, a user may simply move on to make another tag, or may be provided with a positive confirmation means, such as a clickable "Tag" button, to indicate that a particular tag will no longer be edited, but a new tag may be placed in the current map segment. In some embodiments, some or all users may not be shown agreement data, for example to encourage "open minded" tagging by suppressing feedback from other users' activities).

a contribution level determination apparatus and a non-transitory computer-readable recording medium that stores a program (paragraph 0038, discussing that process descriptions or blocks in figures should be understood as representing modules, segments, or portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process; paragraph 0050, discussing that computing device 100 may be any other electronic device capable of executing software- or hardware-based instructions according to one or more programs stored in memory; paragraph 0052, discussing that  CPU 102 may include one or more processors…In some embodiments, processors may include specially designed hardware for controlling operations of computing device 100.  In a specific embodiment, a local memory 101 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 102. However, there are many different ways in which memory may be coupled to system 100. Memory 101 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like; paragraph 0051).

33.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy in view of Haas, in view of Vaya, in further view of Rhoads et al., Pub. No.: US 2011/0098056 A1, [hereinafter Rhoads].

As per claim 4, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 1, but it does not explicitly teach wherein the one unit of target data denote one or more units of time series data, and the annotation works include: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data; and attaching one or more labels representing the one or more states to the one or more units of information of the time periods. However, Rhoads in the analogous art of crowd-sourcing teaches these concepts. Rhoads teaches:

wherein the one unit of target data denote one or more units of time series data (paragraph 0529, discussing that results based on a sequence of visual imagery can be reviewed and comprehended by many users more quickly than the time it took to capture the sequence (i.e., time series data); paragraph 0534, discussing that the navigation of device-obtained responses need not traverse the entire sequence (e.g., displaying each image frame, or each response). Some modalities may skip ahead through the information, e.g., presenting only responses (and/or images) corresponded to every second frame, or every tenth, or some other interval of frame count or time; paragraph 0787, discussing that videos and imagery can be presented to human viewers for assessment, such as through use of Amazon's Mechanical Turk Service. Many people are willing to provide subjective analysis of imagery for pay, e.g., identifying depicted objects, and the environments in which they are found; paragraphs 0535, 0734), and 

the annotation works include: attaching one or more units of information of time periods to the one or more units of time series data, the one or more units of information of time periods being used for separating one or more states contained in the one or more units of time series data (paragraph 0534, discussing that the user interface may present a control by which the user can set the overall pace of the review, e.g., so that a sequence that took 30 seconds to capture may be reviewed in ten seconds, or 20, or 30 or 60, etc. The user interface can also provide a control by which the user can pause any review, to allow further study or interaction, or to request the device to further analyze and report on a particular depicted feature. The response information may be reviewed in an order corresponding to the order in which the imagery was captured, or 

attaching one or more labels representing the one or more states to the one or more units of information of the time periods (paragraph 0535, discussing that such interactions, and analysis, may be regarded as employing a session-based construct. The user can start the review in the middle of the image sequence, and traverse it forwards or backwards, continuously, or jumping around. One of the advantages to such a session arrangement, as contrasted with viewing results in real-time, is that later-acquired imagery can help inform understanding of earlier-acquired imagery. To cite but one example, a person's face may be revealed in frame 10, whereas only the back of the person's head may be shown in frame 5. Yet by analyzing the imagery as a collection, the person can be correctly labeled in frame 5 (i.e., attaching one or more units of information of time periods to the one or more units of time series data), and other understanding of the frame 5 scene can be based on such knowledge. In contrast, if scene analysis is based exclusively on the present and preceding frames, the person would be anonymous in frame 5; paragraph 0634).



As per claim 5, the Har-Noy-Haas-Vaya-Rhoads combination teaches the contribution level determination method according to claim 4. Further, Har-Noy teaches wherein the one or more units of time series data denote one or more units of sensor data that relate to a vehicle and are obtained by a sensor together with multiple images captured by an in-vehicle camera installed in the vehicle (paragraph 0044, discussing that image analysis refers to the analysis of images obtained from one or more image sensors; Satellite and aerial imagery are common examples of imagery that are subjected to large scale image analysis. However, the invention described is not limited to common remote sensing image analysis problems associated with satellite and aerial imagery. For example, analysis of large image sets from traffic cameras may be performed using  

the one or more states include at least one of driving conditions of the vehicle, driving locations of the vehicle, surrounding environments of the vehicle, and conditions of a road where the vehicle travels (paragraph 0072, discussing that another, similar example is identifying and counting cars where some sub-images are of open country with few cars and few visual obstructions and shadows where other sub-images show urban settings where there are many more cars and where buildings obscure a portions of a good number of them; paragraph 0077, discussing that the third is an array of estimated locations of actual targets, comprising for each target data such as the latitude and longitude of the target, the type of the target (tank, railroad car, damaged building, etc.), and a confidence level in the identification; paragraph 0080).

34.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy in view of Haas, in view of Vaya, in further view of Wu, Pub. No.: US 2008/0306946 A1, [hereinafter Wu].

As per claim 7, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 2. Har-Noy further comprising: receiving a setting of a particular payment amount for the one unit target data (paragraph 0008, discussing that some calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving. Haas in the analogous art of crowdsourcing systems teaches calculating, for each of the worker IDs, the payment amount (paragraph 0004, discussing that the invention considers context-heavy data processing tasks that may require many hours of work, and refer to such tasks as macrotasks. Leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales; paragraph 0030, discussing that macrotasks also complicate the design of worker pay structures, because payments must vary with task complexity; paragraph 0097, discussing that DES (data entry specialists) are incentivized to complete their tasks at high quality as quickly as possible. Based on typical work speed of a DES, Reviewers receive a higher hourly wage. The Manager role is also paid hourly, and earns the highest amount of all of the crowd workers.  As a further incentive to do good work quickly, workers are rate-limited per week based on their quality and speed over the past 28 days. For example, the top 10% of workers are allowed to work 45 hours per week, the next 25% are allowed 35 hours, and so on, with the worst workers limited to 10 hours).

Har-Noy is directed toward a crowdsourcing platform. Haas relates to the field of crowd sourcing. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward crowdsourcing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Har-Noy 

While the Har-Noy-Haas-Vaya combination teaches calculating, for each of the worker IDs, the payment amount, it does not explicitly teach calculating, for each of the worker IDs, the payment amount by multiplying the work contribution level calculated for the worker ID in the calculating of the contribution levels by the particular payment amount received in the receiving. However, Wu in the analogous art of task allocation systems teaches this concept (abstract, discussing a computing system for encouraging the performance of a task; paragraph 0120, discussing that the process issues rewards to the user if the user completes a threshold level of tasks. The threshold level may be, for example, 100 percent of the tasks, 90 percent of the tasks, 80 percent of the tasks, 75 percent of the tasks, 70 percent of the tasks, 60 percent of the tasks, 50 percent of the tasks, or the like. The threshold level may be expressed in percentage terms, raw numbers terms, or other terms. For example, if there are 10 total tasks, the threshold level may be expressed as completing 90 percent of tasks or 9 of the tasks. If there are 7 total tasks, the threshold level may be completing 4 tasks. Alternatively or additionally, the process may use a formula to determine, quantitatively or qualitatively or both, whether the user sufficiently completed the tasks. For example, the process 1100 may assign a point value to each task completed, may add up the total points obtained, and issue rewards based on how many points 

The Har-Noy-Haas-Vaya combination is directed toward crowdsourcing. Wu is directed toward a computing system for encouraging computer users to perform tasks. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task allocation systems. It would have been obvious to one of ordinary skill in the .

35.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy in view of Haas, in view of Vaya, in further view of Cohen et al., Pub. No.: US 2006/0106675 A1, [hereinafter Cohen].

As per claim 9, the Har-Noy-Haas-Vaya combination teaches the contribution level determination method according to claim 8. Although not explicitly taught by the Har-Noy-Haas-Vaya combination, Cohen teaches wherein in the determining, when it is detected that a second annotation work, which is an annotation work in which a work contribution level in the order of the annotation works is larger than a work contribution level in the order of the annotation works of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data, a notification is transmitted to suggest checking whether the second annotation work for the one unit of target data is improper (abstract, discussing a method, system, and computer-readable medium for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks; paragraph 0057, discussing that a verbal description of the task is provided, an indication of payment compensation for successful performance of the task is provided (which in this 

The Har-Noy-Haas-Vaya combination is directed toward crowdsourcing. Cohen is directed toward an electronic marketplace to facilitate human  performance of submitted tasks. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward task assignment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Har-Noy-Haas-Vaya combination to include wherein in the determining, when it is detected that a second annotation work, which is an annotation work in which a work contribution level in the order of the annotation works is larger than a work contribution level in the order of the annotation works of a first annotation work carried out previously in the order of the annotation works, has been carried out for the one unit of target data, a notification is transmitted to suggest checking whether the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Larson et al., Pub. No.: US 2020/0034442 A1 – describes a mechanism for determining a contribution score for each user.
B.	Leddy et al., Pub. No.: US 2020/0067861 A1 – describes an evaluation system, wherein if a novice reviewer's score reaches a low threshold, the reviewer is warned to do a better job, and/or prevented from reviewing any more messages, due to poor performance.
C.	Prabhakara et al., Pub. No.: US 2017/0039505 A1 – describes  a method and system for crowdsourcing tasks.
D.	Ipeirotis et al., Pub. No.: US 2015/0242447 A1 – describes systems and methods are disclosed for targeting effective contributors and identifying high quality contributions.
E.	Zou et al., Pub. No.: US 2016/0253605 A1 – describes methods and systems for determining strategies for improving the performance of crowdsourcing tasks.
F.	Lorphelin, Pub. No.: US 2013/0254298 A1 – describes a method for determining the right compensation for each contribution to a collective work produced by means of a collaboration platform.

H.	Zhang, Yu, and Mihaela Van der Schaar. "Reputation-based incentive protocols in crowdsourcing applications." 2012 Proceedings IEEE INFOCOM. IEEE, 2012 – describes incentive protocols in crowdsourcing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683